In view of the fact that the Assistant District Attorney, who presented this matter to the Grand Jury and who prosecuted same, was not admitted to practice law in this State, defendant contends he was denied due process of law. After our review of the record, we find that since defendant was not prejudiced, there was no reversible error (People v Munoz, 153 AD2d 281 [1st Dept 1990]).
We have examined the record, and we find no merit to the defendant’s contention that the prosecutor exercised his peremptory challenges in a discriminatory manner, since the defendant did not make a threshold prima facie showing which indicated such a misuse of challenges (Batson v Kentucky, 476 US 79 [1986]; People v Scott, 70 NY2d 420, 422 [1987]).
Further, we find, based upon an examination of the trial transcript, no merit to defendant’s claim that he was deprived of the effective assistance of counsel at trial (People v Rivera, 71 NY2d 705, 708-709 [1988]).
We have examined the other contentions of the defendant, and find them to be without merit. Concur—Kupferman, J. P., Ross, Asch, Kassal and Smith, JJ.